Case 13-16493          Doc 140    Filed 04/16/19 Entered 04/16/19 12:44:23              Desc       Page
                                               1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 16493
         Jimo Kejera

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/19/2013.

         2) The plan was confirmed on 11/25/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/21/2016, 05/25/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/23/2015.

         5) The case was Completed on 04/13/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 72.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $140,057.23.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-16493             Doc 140    Filed 04/16/19 Entered 04/16/19 12:44:23                      Desc       Page
                                                  2 of 3



Receipts:

          Total paid by or on behalf of the debtor               $41,411.00
          Less amount refunded to debtor                             $11.51

NET RECEIPTS:                                                                                       $41,399.49


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $3,033.00
    Court Costs                                                                  $0.00
    Trustee Expenses & Compensation                                          $1,703.08
    Other                                                                    $2,542.25
TOTAL EXPENSES OF ADMINISTRATION:                                                                     $7,278.33

Attorney fees paid and disclosed by debtor:                     $500.00


Scheduled Creditors:
Creditor                                          Claim         Claim            Claim        Principal      Int.
Name                                    Class   Scheduled      Asserted         Allowed         Paid         Paid
AFNI                                Unsecured         100.64        100.64           100.64          20.22       0.00
AFNI                                Unsecured           0.00           NA               NA            0.00       0.00
AFNI                                Unsecured           0.00           NA               NA            0.00       0.00
Allen Daniel Associates Inc         Priority       3,301.61            NA               NA            0.00       0.00
American InfoSource LP              Unsecured            NA          52.10            52.10          10.47       0.00
AmeriCash Loans LLC                 Unsecured      1,383.28            NA               NA            0.00       0.00
HSBC                                Unsecured         100.00           NA               NA            0.00       0.00
Illinois Bell Telephone Company     Unsecured         121.79        121.79           121.79          24.47       0.00
JP Morgan Chase Bank NA             Secured       10,425.98     10,760.84        10,760.84         615.69        0.00
Massachusetts Dept Of Revenue       Unsecured            NA       9,593.95         9,593.95           0.00       0.00
Massachusetts Dept Of Revenue       Priority             NA       8,325.36         8,325.36           0.00       0.00
Nco Financial Systems               Unsecured      1,941.49            NA               NA            0.00       0.00
Olya Kenney                         Unsecured    165,986.00    165,986.00       165,986.00      33,351.57        0.00
Penn Credit                         Unsecured         200.00           NA               NA            0.00       0.00
Portfolio Recovery Associates       Unsecured            NA         491.40           491.40          98.74       0.00
Second Round LP                     Unsecured      2,410.00            NA               NA            0.00       0.00
Tate & Kirlin                       Unsecured         776.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-16493        Doc 140       Filed 04/16/19 Entered 04/16/19 12:44:23                Desc      Page
                                                3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $10,760.84            $615.69              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $10,760.84            $615.69              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                $8,325.36               $0.00             $0.00
 TOTAL PRIORITY:                                          $8,325.36               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                            $176,345.88         $33,505.47              $0.00


Disbursements:

         Expenses of Administration                             $7,278.33
         Disbursements to Creditors                            $34,121.16

TOTAL DISBURSEMENTS :                                                                      $41,399.49


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
